DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the response with amendment filed 06/17/2022 from which Claims 1-2, 4-20 are pending, where claims 12-20 are withdrawn, and Claims 1, 4 and 10 are amended.  Claim 3 is canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 06/17/2022.  
Claim Rejections - 35 USC § 112(b)
Claims 1-2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
Regarding Claims 1-2 and 4-11, Claim 1 recites “. . . the formulation comprises an alkyl silane of the formula. . .”, and recites “. . . . wherein the fingerprint-resistant surface has a delta E of less than 2.”  These recitations are unclear and vague in lacking antecedent basis for “the formula” and “the fingerprint -resistant surface”.  The first recitation should be modified to “the formulation comprises an alkyl silane with a formula”.  The second recitation is confusing and indefinite whether the fingerprint-resistant surface is part of the fingerprint-resistant substrate or fingerprint-resistant coating?  For purposes of substantive examination the interpretation is the surface is of the fingerprint-resistant coating.  
Claim 9 recites “The fingerprint-resistant substrate of claim 1, wherein the substrate is comprises at least one material selected . . “  This recitation has the wording “the substrate”, which lacks antecedent basis whether this is one and the same of the fingerprint-resistant substrate of another substrate.  Also the wording “substrate is comprises” is cumbersome.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as obvious over KR10138442B1, Man, in view of WO 2015/056738 A Takayuki et al. 1 to NOF Corporation, where an English machine copy was supplied by Applicants and will be referenced as “Takayuki”).  
For KR10138442B1 the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Man”. 
Regarding claims 1, 4 and 9 Man discloses in the entire document particularly in the abstract and technical field and at 3rd full ¶ of page 6 and 4th ¶ page 10, 3rd ¶ page 15, figures 2-12 and claims a fingerprint-resistant coating liquid composition {i.e. reading on formulation for a fingerprint-resistant coating of pending Claim 1} prepared by: a) mixing tetraethoxysilane and ethanol in a reaction container to obtain first mixture liquid, and stirring the first mixture liquid for 5-30 minutes; b) adding water and hydrochloric acid to the first mixture liquid while maintaining the temperature of the first mixture liquid at 20-35°C to produce second mixture liquid, and stirring the second mixture liquid for 10 minutes-1 hour; c) adding methyltrimethoxysilane to the second mixture liquid to produce third mixture liquid, and stirring the third mixture liquid for 20 minutes-1 hour; d) adding 3-methacryloxypropyl triethoxysilane to the third mixture liquid to produce fourth mixture liquid, and stirring the fourth mixture liquid for 30 minutes-2 hours; e) dripping hexadecyltrimethoxysilane and polydimethylsiloxane to the fourth mixture liquid to produce fifth mixture liquid, and stirring the fifth mixture liquid for 30 minutes-2 hours; f) adding isopropyl alcohol to the fifth mixture liquid, and stirring the mixture at room temperature for 30 minutes- 2 hours to obtain an inorganic binder; g) aging the inorganic binder for 12-36 hours by resting the inorganic binder at room temperature; h) and mixing and dispersing hollow body particles in the inorganic binder for producing the fingerprint-resistant coating liquid composition.  From 3rd full ¶ of page 6 and 4th ¶ page 10, and 3rd ¶ page 15 the fingerprint-resistant coating liquid composition is coated on glass {i.e. reading on pending Claim 9 and reading on surface} and film of any kind like PET (polyethylene terephthalate) for high illumination surface {i.e. reading on fingerprint resistant substrate of pending Claim 1, and methyltrimethoxysilane and hexadecyltrimethoxysilane read on the formula of Claim 1, where RA is trimethoxy of 3 OC1 alkyl and RB is C1 or C16 alkyl meeting C1 to C20 alkyl the latter for Claim 4, and surface of pending Claim 2}.  From ¶s 3-5 of page 15 the fingerprint prevention coating liquid composition can be widely used in the material including the film for all kinds of the display devices and glass etc. and can be widely applied as the non-stick coating around the food cooking globe (cookware).  
However Man does not expressly disclose the delta E of less than 2 for the fingerprint resistant substrate. 
Takayuki discloses a fingerprint-resistant substrate wherein the fingerprint-resistant surface has a delta E of less than 2 (translation, abstract, ¶s 0013, 0023 0029, 0036-0038, 0049, and 0054: "the color difference delta E between the reflection chromaticity after dirt is less than 7.0 ... sufficient fingerprint resistance cannot be obtained if the reflection color difference delta E before and after reflection chroma C is attached or if sebum dirt 6.0 or more is 7.0 or more").  Such values as less than 7 overlap with those of pending Claim 1 of less than 2. As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  From ¶s 0036-0037 the fingerprint-resistant anti-reflection film having a hard coat layer, a high-refractive index layer, and a !ow-refractive-index layer laminated in the stated order on one side of a transparent base mm.  The low refractive Index layer is formed by applying a low refractive Index layer coating solution comprising the low refractive Index layer forming composition on the high refractive Index layer and then curing.  The composition for forming a low refractive index layer contains an active energy ray-curable resin and hollow silica fine particles.  A resin for forming a low refractive index layer in this type of film, generally a reactive silicon compound Z-R1-SI (OR2)3 (1) [wherein Z is a (meth) acryloyloxy group, R1 is an alkylene group having 1 to 4 carbon atoms, R2 is a hydrogen atom, a methyl group or It Is an ethyl group such as γ-acryloxypropyltrlmethoxysllane.  Also the organosilyl group (monoorganosilyl group, diorganosilyl group or triorganosllyl group) is bonded to the surface of the hollow silica fine particle by a hydrolysis reaction between the silanol group on the surface of the hollow silica fine particle and a silane coupling agent.  In addition, the surface has an organic group directly bonded to a large number of silicon atoms. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Man a fingerprint-resistant substrate by applying a composition with methyltrimethoxysilane, hexadecyltrimethoxysilane and 3-methacryloxypropyl triethoxysilane with hollow particulate to a film or glass, where from Takayuki disclosing fingerprint-resistant substrates for the purpose of successfully resisting finger prints as does Man, to combine the teachings of Man and Takayuki, and design a fingerprint-resistant substrate given both Man and Takayuki have a methacryloxypropyltriethoxysilane, as disclosed in Man, while maintaining the certain delta E values for the said fingerprint-resistant surface, as disclosed in Takayuki for the fingerprint resistant substrate of pending Claims 1, 4 and 9.  This combination is motivated to enhance finger-print resistivity of the manufactured materials.  Furthermore the combination of Takayuki with Man has a reasonable expectation of success to one skilled in the art because both Man and Takayuki have fingerprint resistant coating applied on substrates with similar organosilane of (meth)acryloxypropyltriethoxysilane.  
Claim 2 and 10-11 are rejected under 35 U.S.C. 103 as obvious over Man, in view of Takayuki evidenced by U.S. 2018/0127308, Leivo et al. (hereinafter “Leivo”).    
Regarding Claims 2 and 10-11, Man in view of Takayuki is applied as to Claim 1, however Man as modified does not expressly disclose a fingerprint-resistant surface having an initial oil angle of less than about 40° and an initial water angle of greater than about 65° or of about 70° to about 90°. 
Leivo evidences in the abstract and at ¶s 0012-0013, 0131-0132, 0136, 0141-0144, 0150 and 0193-0196 a coating with a balance of moderate hydrophobic and oleophobic characteristics for glass having a polymer having silicon, oxygen and carbon in the backbone and optionally it may comprise fluorine for good anti-fingerprint properties.  The coating is from hydrolyzing and polymerizing monomers according to either or both of formulas I and II: R1aSiX4-a I and R2bSiX4-b II, wherein R1 and R2 are independently selected from the group consisting of hydrogen, linear and branched alkyl and cycloalkyl, alkenyl, alkynyl, (alk)acrylate, epoxy, allyl, vinyl and alkoxy and aryl having 1 to 6 rings; each X represents independently a hydrolysable group or a hydrocarbon residue; and a and b is an integer 1 to 3 to obtain from tri- or tetraalkoxysilanes organosiloxane polymers.  The polymer can be deposited on both first and second sides {i.e. surfaces} of the glass.  Particularly suitable trialkoxysilanes include methyltrimethoxysilane, methyltriethoxysilane, ethyltriethoxysilane, n-butyltriethoxysilane, methyldiethoxyvinylsilane, n-octadecyltriethoxysilane.  The coating has a water contact angle of 65 or more, an oil contact angle of 20 degrees or more.  This evidence shows that a coating on glass from methyltrimethoxysilane and/or methyltriethoxysilane gives a coating on glass implicitly or inherently having a water contact angle of 65 or more, an oil contact angle of 20 degrees or more, which overlaps with the degrees in pending Claims 2 and 10-11.  
In accordance with MPEP § 2144.01 “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968); and in accordance with MPEP § 2112 the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  
It has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113. 
As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
Claim 5 is rejected under 35 U.S.C. 103 as obvious over Man in view of Takayuki further in view of U.S. 2012/0037040, Standke et al (hereinafter referred to as “Standke”) evidenced by U.S. 2010/0092686, Larea et al. (hereinafter "Larea") and further in view of U.S. 2017/0190139, Haghdoost et al (hereinafter “Haghdoost”).
For Claim 5 Man in view of Takayuki is applied as to Claim 1, however Man as modified does not expressly disclose the alkyl silanes of pending Claim 5.  
Standke is directed as is Man as modified to compositions or formulations for modification, treatment and/or production of anti-fingerprint coating of materials for substrates like glass, wood, plastics, as disclosed in ¶s 0017-0048, 0063-0064, 0103-0104, 0147 and 0194, and Fig. 1 VOC-reduced (volatile organic compound) organofunctional silane systems, hereinbelow called compositions, with quaternary nitrogen functionality (NR4+, where the R groups can be the same or different and at least one R group is silylated and R is covalently bonded to N via a C-atom), which are advantageously providable at normal pressure and in high yield. At least one R radical comprises organosilicon groups, optionally R may also contain further heteroatoms.  Altogether, the silane system may evince linear, branched, cyclic and/or spatially crosslinked structures or structural regions with M-, D-, T-structures or else, depending on the method of making, Q structures.  When tetraalkoxysilane is added to the reaction mixture, for example.  Condensation products comprehend not only homo- but also co-condensation products from the reaction of hydrolyzed alkoxysilanes, silanols, oligomeric or else polymeric SiOH-functional silicon compounds or organosilicon compounds, and also condensation products involving the participation of block co-condensates.  
From ¶s 0020-0021 the quaternization reaction at the haloalkyl group of the starting haloalkyl-functional silane of formula I but also the hydrolysis and also condensation/co-condensation of the organosilicon compounds in the reaction mixture take place not just simultaneously, i.e., as a one-pot reaction, but moreover also substantially selectively.  The quaternary aminoalkyl-functional organosilicon compounds by reacting, at least one haloalkyl-functional silane of formula I and/or optionally its hydrolysis and/or condensation products, i.e., including possible homo-, co-, block or block co-condensates, (R1O)3-x-y(R2)xSi[(R3)nCH2Hal]-1+y (I), where the R1 groups are the same or different and R1 represents a hydrogen, a linear, branched, or cyclic alkyl group having 1 to 8 carbon atoms, an aryl, arylalkyl or acyl group, [0038] the R2 groups are the same or different and R2 represents a linear, branched or cyclic alkyl group having 1 to 8 carbon atoms, an aryl, arylalkyl or acyl group, the R3 groups are the same or different and R2 signifies a linear, branched or cyclic alkylene group having 1 to 18 carbon atoms, n is equal to 0 or 1 and Hal represents chlorine or bromine, and x is equal to 0, 1 or 2, y is equal to 0, 1 or 2 and (x+y) is equal to 0, 1 or 2, (ii) a hydrolysis or condensation product of at least one alkoxysilane of the aforementioned general formula I; (iii) a mixture of at least one alkoxysilane of the aforementioned general formula I and a hydrolysis and/or condensation product of at least one alkoxysilane of the aforementioned general formula I with a tertiary amine of the general formula II as component B, N(R4)3 (II).  
From ¶s 0048 and 0064 a silane of formula I, more particularly a chloroalkyl-functional silane {like the silanes of pending Claim 5} optionally its hydrolysis and/or condensation product, which is mixed in the process with a tertiary amine of formula II, there ensues in the presence of 0.5 to 500 mol of water per mol of silicon atoms a quaternization--on the nitrogen atom--and at least partially hydrolysis and possibly condensation (of the alkoxysilanes to silanol groups, followed by a condensation to form Si--O--Si bridges)--of the compounds of formula I and II. Examples are 3-chloropropyltriethoxysilane, and 3 -chloropropyltriethoxysilane.  Laryea evidences at ¶s 0014 and 0051 that coatings from chloropropyltrimethoxysilane provide a surface with clearly less visible fingerprint than an untreated surface.  From Standke at ¶s 0194-0196 the coating for antifingerprints is also useful for surfaces in contact with moisture to provide slip for problems known to occur with microorganisms.  Given that x and y of formula I can be zero with R1 an alkyl group from 1 to 8 carbons and Hal as optional halogen formula I and the of example 3 –chloropropyltriethoxysilane.    
In accordance with MPEP § 2144.06 "Art Recognized Equivalence for the Same Purpose" "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532. In the alternative in accordance with MPEP § 2144.06" "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here from Man the alkyl silane alkylsilane (AS) like methyltrimethoxysilane and hexadecyltrimethoxysilane are in a coating on a glass substrate having a function of providing an invisible fingerprint coating.  From Standke the hydrolyzate formed from the alkyl silane of Formula I like chloropropyltriethoxysilane or chloropropyltrimethoxysilane has the purpose of providing anti-fingerprint properties.  Given this similarity of purpose for dealing with fingerprints the hydrolyzate condensate of chloropropyltriethoxysilane of Standke can substitute for or be combined with the alkyl silane of Man.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Man as modified a fingerprint-resistant substrate by applying a composition with methyltrimethoxysilane, hexadecyltrimethoxysilane and 3-methacryloxypropyl triethoxysilane with hollow particulate to a film or glass with a surface having a delta E values less than 7 with alkyl silane and for the said fingerprint-resistant surface, as afore-described for Claim 1 and 4, the chloropropyltri(m)ethoxysilane of Standke can be combined with or substituted for alkyl silane of Man as modified given the similar purpose of providing anti-fingerprint properties motivated to have anti-finger print coating for glass, and plastics.  Furthermore the combination of Standke with Man as modified has a reasonable expectation of success to one skilled in the art because both Standke and Man as modified have fingerprint resistant coatings with alkyl silanes applied on substrates.  
However Man in view of Takayuki further in view of Standke does not expressly disclose an alkylsilane as 11-chloroundecyltriethoxysilane.   
Haghdoost is directed to antifoulant as Man as modified is directed to fingerprint prevention coatings or non-stick coatings for glass as disclosed by Haghdoost in the abstract and at ¶s 0061-0062, 0075-0077 and 0082 of coatings and articles, like coated glass, with coatings, for example, comprising a textured layer comprising at least one metal or metallic compound.  The coating may also comprise a plurality of individual surface features in a micro- or nano-structure size range, wherein the plurality of surface features are positioned in different planes in different heights with respect to a reference zero point in the textured layer.  Also in addition to the textured layer, the coating can comprise other layers as well.  Each coating layer can be distinguished from its top and underneath layers by its different composition.  
Examples of organic or inorganic-organic materials suitable for use as the conformal coating include, but are not limited to, organofunctional silanes, hybrid inorganic organofunctional resins, organofunctional polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins, silicone polymers, organofunctional oligomeric polysiloxane, organofunctional silicone polymers, hybrid inorganic organofunctional silicone polymers, organofunctional silicone copolymers, and hybrid inorganic organofunctional silicone copolymers.  
Organofunctional silanes are a group of compounds that combine the functionality of a reactive organic group with inorganic functionality in a single molecule.  This special property allows them to be used as molecular bridges between organic polymers and inorganic materials. The organic moiety of the silane system can be tailored with different functionalities, where chloro is one of the more common groups such as 3-chloropropyltrimethoxysilane, 3-chloropropyltriethoxysilane, 3-chloropropyltrimethylsilane, and 11-chloroundecyltriethoxysilane and oligomeric co-hydrolysate, which can be used in any combination.  
Certain configurations of the coatings can also provide one or more of the following attributes: reduce transfer from/to the surface, provide protection, prevent or discourage adhesion of water and microscale/nanoscale objects, or a combination of said functionalities. Certain coatings can be used in many different applications including but not limited to, wetting, dirt accumulation, corrosion, microbial adhesion and disease transformation, ice formation, friction and drag and biofouling prevention and/or mitigation, for instance, the coating can protect, to at least some degree.  As another instance, certain configurations of coatings can discourage transfer of liquids, dirt, microorganisms, viruses, or particles from/to an article to/from human and animals upon contact, which can reduce cross contamination {i.e. this would be like fingerprints}.  In certain instances, the coatings can enable protection against undesirable consequences of contact between the surface and the macroscopic, microscale and/or nanoscale objects such as equipment damage, corrosion, transfer of germs, dirt, and smudge, friction and drag {i.e. again this would be like fingerprints}.  In some instances, the surface may be in contact with fluids including liquids and gases that contain particles, microorganisms, dirt, chemicals, reactive agents, macromolecules, etc. (see FIG. 18). The liquid for example can be water, sea water, oil, acids, bases, or biological fluids such as blood and urine. At these conditions, surface texture can result in reducing the transfer of microscale and nanoscale objects, chemicals or/and reactive agents dissolved in fluid, etc. to the surface.  The reason is surface texture can result in such properties of the surface as super-repellency (e.g. superhydrophobicity and superoleophobicity) or superwetting (e.g. superhydrophilicity or superoleophilicity).  
In accordance with MPEP § 2144.06 "Art Recognized Equivalence for the Same Purpose" as noted above in “b”, here Man as modified discloses like alkylalkoxysilane and chloropropyltri(m)ethoxysilane for the purpose of fingerprint prevention coatings.  Haghdoost discloses organofunctional silanes like 3-chloropropyltrimethoxysilane, 3-chloropropyltriethoxysilane, 3-chloropropyltrimethylsilane, and 11-chloroundecyltriethoxysilane and organofunctional polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins for the purpose of protective coatings to prevent or discourage smudge or dirt accumulation friction or drag like in non-sticking.  Given this similar purpose of protection from dirt or smudge or sticking the 11-chloroundecyltriethoxysilane and organofunctional polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins can be substituted for or combined with the alkylalkoxysilane and chloropropyltri(m)ethoxysilane of Man as modified.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Man as modified a fingerprint-resistant substrate by applying a composition with methyltrimethoxysilane, hexadecyltrimethoxysilane and 3-methacryloxypropyl triethoxysilane with hollow particulate and chloropropyltri(m)ethoxysilane to a film or glass with a surface having a delta E values less than 7 for the said fingerprint-resistant surface, as afore-described, where from Haghdoost 11-chloroundecyltriethoxysilane and/or POSS can be combined with or substituted for 3-chloroprpyltri(m)ethoxysilane as silane given the same purpose of alkyl silane in prevention coatings for dirt accumulation or smudge or sticking motivated to enable protection against undesirable consequences of contact between the surface and the macroscopic, microscale and/or nanoscale objects such as protection against transfer of dirt and smudge while providing protection against friction and drag with bridging between polymers such as organofunctional silanes, hybrid inorganic organofunctional resins, organofunctional polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins, silicone polymers, organofunctional oligomeric polysiloxane, organofunctional silicone polymers, hybrid inorganic organofunctional silicone polymers, organofunctional silicone copolymers, and hybrid inorganic organofunctional silicone copolymers in the coating as for Claim 5.  The combination of Haghdoost with Man as modified has a reasonable expectation of success to one skilled in the art because both are directed to chloroalkylalkoxysilanes for antifouling coatings.    
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Man in view of Takayuki further in view of Standke and further in view of Haghdoost and further in view of the article entitled “Substituent Effects on the Sol-Gel Chemistry of Organotrialkoxysilanes”, Douglas A. Loy et al., Chem. Mater. 12, 3624-3632, 2000, (hereinafter “Loy”).    
Regarding Claim 6, Man in view of Takayuki further in view of Standke and further in view of Haghdoost is applied as to Claims 1, 4 and 5 and incorporated herein, however Man as modified does not expressly disclose POSS as in the formula of pending Claims 6.   
Loy discloses in the abstract, 1st ¶, left col. pg 3624, 2nd full ¶, right col. pg.3629, Figure 2, Table 6, and conclusion § silsesquioxanes are a family of siloxane network polymers that have become important as vehicles for introducing organic functionalities into sol-gel materials to have a highly crosslinked, insoluble gel or a soluble polymer that can be cast as a thin film or coating.  The former has applications such as catalyst supports and separations media; the latter is an economically important method for surface modification or compatibilization for applying adhesives or introducing fillers.  The sol-gel chemistry of organotrialkoxysilanes (RSi(OR’)3) with different organic groups (R ) H, Me, Et, Pr, i-Pr, n-Bu, i-Bu, t-Bu, hexyl, octyl, decyl, dodecyl, hexadecyl, octadecyl, cyclohexyl, vinyl, phenyl, benzyl, phenethyl, chloromethyl, chloromethylphenyl, and tridecafluoro-1,1,2,2-tetrahydrooctyl) with methoxide or ethoxide substituents on silicon, at varying monomer concentrations, and under acidic, neutral, and basic conditions resulted in obtaining gels from the sol-gel polymerization of the monomers with R’ ) Me and R ) H, Me, vinyl, chloromethyl, chloromethylphenyl, hexadecyl, and octadecyl and R’ ) Et and R ) H, Me, Et, chloromethyl, vinyl, dodecyl, hexadecyl, and octadecyl.  Formation of gels, even with these monomers, was often circumvented by phase separation phenomena, giving rise to crystalline oligomers, resinous materials, and precipitates.  Gels obtained from these polymerizations were processed as xerogels and characterized by solid-state NMR, microscopy, and nitrogen sorption porosimetry.  From Table 6 and Fig. 2 with (R)  as Me, Et, isopropyl, isobutyl), discrete polyhedral oligosilsesquioxanes, such as the cubic octomer (T8) from isobutyltriethoxysilane {reading on methyltrimethoxysilane produced T8 POSS with R as methyl like C1 alkyl of pending claim 6. (Figure 2), were obtained in sufficient quantities to isolate and characterize.  Polysilsesquioxane gels were prepared by the sol-gel polymerization of organotrialkoxysilanes, RSi(OR’)3, with R’) Me and R ) H, Me, vinyl, chloromethyl, chloromethylphenyl, hexadecyl, and octadecyl and R’) Et and R ) H, Me, Et, chloromethyl, vinyl, dodecyl, hexadecyl, and octadecyl. The other substituents studied led to the formation of oligomers and polymers in the form of oils and resins.  The majority of the gels were opaque and colloidal in appearance. The gels with R ) H, Me, and chloromethyl were the most transparent. Most of the gelations were irreversible, but dodecyl-, hexadecyl-, and octadecylsilsesquioxane gels were thermoreversible between 45 and 75 °C. 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Man as modified a fingerprint-resistant substrate by applying a composition with methyltrimethoxysilane, hexadecyltrimethoxysilane and 3-methacryloxypropyl triethoxysilane with hollow particulate and chloropropyltri(m)ethoxysilane to a film or glass with a surface having a delta E values less than 7 for the said fingerprint-resistant surface, where 11-chloroundecyltriethoxysilane and/or organofunctional, polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins can be combined with or substituted for 3-chloroprpyltri(m)ethoxysilane or methyltri(m)ethoxysilane or hexadecyltrimethoxysilane, as afore-described for Claims 1, 4 and 5, wherein from Loy organofunctional, polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins of Man as modified is Me, Et, isopropyl, isobutyl), discrete polyhedral oligosilsesquioxanes, such as the cubic octomer (T8) motivated to have coatings and resins with organic functionalities introduced into hybrid organic-inorganic materials through sol-gel processing as for pending Claim 6.  The combination of Loy with Man as modified has a reasonable expectation of success to one skilled in the art because both are directed to coatings with POSS.     
Claim 7 is rejected under 35 U.S.C. 103 as obvious over Man in view of Takayuki further in view of Standke and further in view of Haghdoost and further in view of Loy and further in view of JP2010-095619, Manabe et al.   
 For JP2010-095619 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Manabe”.   
Regarding Claim 7, Man in view of Takayuki further in view of Standke and further in view of Haghdoost and further in view of Loy is applied as to Claim 6, however Man as modified does not expressly disclose a R as O-Si(C-C6 alkyl)3 as in Claim 7.    
Manabe discloses in the abstract, examples and its claims and at ¶s 0111 and 0210 a liquid polyhedral structure polysiloxane having excellent moldability, transparency, heat resistance, and light resistance, as well as excellent crack resistance and thermal shock resistance. To provide a polysiloxane composition and a cured product characterized by using a polyhedral structure polysiloxane compound (a) containing alkenyl groups and/or hydrosilyl groups is combined with a compound (b) having hydrosilyl groups and/or alkenyl groups capable of undergoing a hydrosilylation reaction with component (a).  A polysiloxane-based composition comprising, as essential components, polyhedral structure polysiloxane-modified product (A) obtained by modifying (A) and silicone-based particles (B).  From claim 7 component (A) is [XR12 SiO—SiO3/2] a [R 2 3 SiO—SiO 3/2] b. where (a+b is an integer of 6 to 24, a is an integer of 1 or more , b is an integer of 0 or 1 or more; R1 is an alkyl group or an aryl group; R2 is a n alkyl group, an aryl group, an alkenyl group, a hydrogen atom, or a group linked to another polyhedral polysiloxane ; X has a structure of either the following general formula (1) or general formula (2), and when there are multiple Xs, the structures of general formula (1) or general formula (2) may be different In addition, structures of general formula (1) or general formula (2) may be mixed.  
[Chemical 1] 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where (l is an integer of 2 or more; m is an integer of 0 or more; n is an integer of 2 or more; Y is a hydrogen atom, an alkenyl group, an alkyl group, an aryl group, or a polyhedral polysiloxane through an alkylene chain; and may be the same or different; Z is a hydrogen atom, and it is a site bonded to polyhedral polysiloxane through an alkenyl group, an alkyl group, an aryl group, or an alkylene chain, and may be the same or different. provided that at least one of Y or Z is a hydrogen atom or an alkenyl group; R is an alkyl group or an aryl group; Also, the structure of formula (1) or formula (2) may be mixed. ) as a constituent unit, the polysiloxane composition.  From ¶ 0210 the composition can be used as a composite material by coating it on a base material for optical elements such as glass and various plastics, and then curing it and can impart antireflection properties.  From ¶ 0111 surface treatment can be carried out in order to introduce various functional groups onto the surface of the silicone-based particles (B).  As the surface treatment agent used in this surface treatment, specifically, for example, a silylating agent having an alkenyl group or a hydrolyzable group can be suitably used.  Specific examples of silylating agents having hydrolyzable groups include trimethylchlorosilane, dimethyldichlorosilane, hexamethyldisiloxane, hexamethyl(di)silazane, trimethylmethoxysilane and trimethylethoxysilane. The above surface treatment agents can be used singly or in combination of two or more.  The amount of the silicone particles (B) to be added in the present invention is 2 to 100 parts by weight per 100 parts by weight in total of the polyhedral structure modified polysiloxane(A) and the curing agent (C).  
From (production example 2 and 3) crude product was washed with methanol, subjected to suction filtration, and octasilsesquioxane containing vinyldimethylsiloxy and trimethylsiloxy groups having an average composition represented by the following formula:  10 g of:
[CH2=CH(C3)2 SiO--SiO3/2]3.7 [(CH3)3 SiO--SiO3/2 ] 4.3 was obtained.  
Given that SiO3/2 indicates a T-silicon oxide unit with a plurality of these forming silsesquioxanes of various structures and with a CH3SiO bonded to the SiO3/2 unit, such a (CH3)3 SiO unit could by bonded to the SiO3/2 of the POSS of Man as modified from Takayuki further in view of Standke and further in view of Haghdoost and further in view of Loy.  This modification would meet pending Claim of -O- Si(C1-C6 alkyl) where C is 1 and the alkyl is methyl.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Man as modified a fingerprint-resistant substrate by applying a composition with methyltrimethoxysilane, hexadecyltrimethoxysilane and 3-methacryloxypropyl triethoxysilane with hollow particulate and chloropropyltri(m)ethoxysilane to a film or glass with a surface having a delta E values less than 7 for the said fingerprint-resistant surface, where 11-chloroundecyltriethoxysilane and/or organofunctional, polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins can be combined with or substituted for 3-chloroprpyltri(m)ethoxysilane or methyltri(m)ethoxysilane or hexadecyltrimethoxysilane, wherein organofunctional, polyhedral oligomeric silsesquioxane (POSS), hybrid inorganic organofunctional POSS resins of Man as modified is Me, Et, isopropyl, isobutyl), discrete polyhedral oligosilsesquioxanes, such as the cubic octomer (T8), as afore-described for Claim 6, where from Manabe a group of [(CH3 )3 SiO-] that bonds to -SiO3/2 units is present in Man as modified with the POSS -SiO3/2 unit motivated to have a silsesquioxane for coating on a base material for optical elements such as glass and various plastics that can cure and can impart antireflection properties as for the fingerprint-resistant substrate of pending Claim 7.  The combination of Manabe with Man as modified has a reasonable expectation of success to one skilled in the art because both are directed to coatings with silsesquioxane for glass or plastics.   
Claim 8 is rejected under 35 U.S.C. 103 as obvious over Man in view of Takayuki further in view of U.S. 2013/0025503, Park et al. (hereinafter “Park”).  
For Claim 8 Man in view of Takayuki is applied as to Claim 1, however Man as modified does not expressly disclose a coefficient of friction of less than 0.2 for the fingerprint resistant substrate.     
Park discloses in the entire document particularly at Fig. 5 and ¶s 0013, 0023, 0044, 0069, 0074, 0085 and example 1, an article (Fig. 5A, smartphone), comprising: a substrate ¶ 0074, smartphone touch panel, such as glass in Fig. 1 and ¶ 0023, and an invisible-fingerprint coating deposited on the substrate ¶0074, thin films formed on the surface of a substrate of a touch panel of a smartphone using the coating composition; ¶ 0085.  The thin film made of the coating composition of Preparation Example 1 had a contact angle to water of 70 degrees and a contact angle to diiodomethane of 40 degrees thus being thinly spread, decreasing scattered reflection of light, being invisible and thereby improving anti-fingerprint properties), the invisible-fingerprint coating comprising alkyl silane hydrolysate polymer having a weight average molecular weight of less than 100,000 Da ¶ 0069, such as from preparation Example 1, methoxyethoxyundecyltrichlorosilane, cyclohexyltrimethoxysilane and distilled water (H2O) were mixed with one another at a weight ratio of 1:1:0.03; ¶ 0044, when the two silane compounds are mixed with distilled water (H2O), hydrolysis in which reactive groups excluding R1 and R2 groups bonded to Si of the respective silane compounds are converted into hydroxyl groups (OH-) occurs and condensation between molecules then occurs to form a silane oligomer ¶ 0013.  Park discloses at ¶ 0078 is that the coefficient of friction (“COF”) of the coating of Preparation Example 1 was about 0.5.  
As set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges disclosed is a COF of about 0.5, while the present claims require a COF of less than about 0.15.  It is apparent, however, that the instantly claimed COF of less than about 0.15 and that taught by Park are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the COF of about 0.5 disclosed by Park and the COF disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the COF of less than about 0.15 disclosed in the present claims is but an obvious variant of the COF disclosed in Park, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Man as modified a fingerprint-resistant substrate by applying a composition with methyltrimethoxysilane, hexadecyltrimethoxysilane and 3-methacryloxypropyl triethoxysilane with hollow particulate to a film or glass with a surface having a delta E values less than 7 with alkyl silane and for the said fingerprint-resistant surface, as afore-described for Claim 1 and 4, where methoxyethoxyundecyltrichlorosilane, cyclohexyltrimethoxysilane of Park for the purpose of having an invisible-fingerprint coating similar to the purpose of Man as modified for alkyl silanes are combined with the alkyl silane of Man as modified given such similar purpose motivated to have anti-finger print coating for a surface of a substrate of a touch panel of a smartphone as for pending Claim 8.  Furthermore the combination of Park with Man as modified has a reasonable expectation of success to one skilled in the art because both Park and Man as modified have fingerprint resistant coatings with alkyl silanes applied on substrates.  
Response to Arguments
 Applicant’s arguments with respect to claims 1-2 and 4-11 filed 06/17/2022 have been considered but are moot in view of the new grounds of rejection set forth above.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787